Title: From James Madison to Thomas Jefferson, 22 February 1803
From: Madison, James
To: Jefferson, Thomas


Department of State 22 February 1803
The Secretary of State has the honor to report to the President of the United States, upon the note of the Minister of his Danish Majesty, Dated on the 9th. inst, as follows.
That it appears that the Danish Brigantine Henrich, Capt. Peter Scheele, sailing from Hamburg, loaded with an assorted Cargo, and bound to Cape Francois, was captured on the 3d. of Octr. 1799 by a French Privateer, and on the 8th. of the same month she was recaptured by an American public armed vessel called the Pickering, and carried to the British Island of St. Christopher, where she arrived on the 10th.
That from an authenticated transcript of the proceedings in the case of the said Vessel, had before the Court of Vice Admiralty at the said Island, it appears that the said Court took cognizance of the case, and awarded one half of the gross amount of the sales of the Brig and her Cargo to be paid to the recaptors, and the other half after deducting costs and expences to be restored to the owners. That this rate of Salvage appears to have been adopted from the laws of the United States, as then applicable to recaptures of American property and of such as belonged to belligerent powers in amity with the United States; but it is believed that these laws had, according to decisions of our own Courts, no reference to recaptures of Neutral property. That admitting, what has received the sanction of some recent authorities, that in certain peculiar cases of danger of a neutral being condemned by a belligerent, the recaptors are entitled to a proportionate Salvage, there is much reason to believe this is not such a case, as the Vessel was bound from a neutral to a french port, the whole of the property being neutral, and according to the assurance of Mr. Lindemann, the Governor of the Danish West India Islands most of the Danish Vessels carried into Guadaloupe for a year before this capture, were released, and some of them with damages. That the Courts of the United States have in cases much more strongly marked by circumstances indicating a danger of the neutral being condemned allowed much smaller rates of salvage.
That the laws of the United States required Vessels captured under their authority to be brought within their jurisdiction; and it is conceived that it was the duty of the American Officers in this case to repel the attempt of the foreign judicatory to take cognizance, much less ought they to have directly submitted their recapture to its decision, which as it could not be revised or rectified, in case of error, by the tribunals of their own Country, might tend to involve it in claims on its responsibility from others.
That, according to the representation of the Agent for the owners of the Danish Vessel, of the sum of $44.500. the value of the Vessel, freight and Cargo, there remained, after satisfying the decree for Salvage and expences no more than $8,374 41/100.
That as the policy and interest of the United States lead them in a special manner to respect and promote the rights and facilities of Neutral Commerce; as the sentence in this case was permitted, if not procured by Officers of the United States, to be made in a foreign and therefore improper tribunal, as there remains no doubt but that a Court of the United States, pronouncing thereon, would either have rejected the claim for salvage altogether or reduced it to the most moderate scale as the declared basis of the sentence, Viz: the law of the United States was inapplicable to the case; and as it is understood, that a remedy is now unattainable, in the ordinary judicial course, it is the opinion of the Secretary of State, that under all the circumstances, the case ought to be referred to the just provisions of Congress thereon. All which is respectfully submitted
James Madison
 

   
   RC and enclosures, two copies (DNA: RG 46, President’s Messages, 7A-E3; and DNA: RG 233, President’s Messages, 7A-D1); letterbook copy (DNA: RG 59, DL, vol. 14). Senate copy of RC in a clerk’s hand, signed by JM; House copy is a letterpress copy. Enclosures (16 pp.) are copies of Capt. Peter Scheelt’s deposition and claim, the claim of Capt. Benjamin Hillier of the Pickering, the claim of Capt. Thomas Tingey of the Ganges, the court proceedings, and the certification of the documents by the deputy register of the vice-admiralty court at St. Kitts. Jefferson transmitted the RC and enclosures to Congress on 23 Feb. 1803 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 104, 152). Enclosures printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:484–86.



   
   Although several bills allowing restitution to the owners of the ship and cargo were passed in the House of Representatives, they were defeated in the Senate, which refused to pay Danish claims until Denmark reimbursed the owners of American ships that had been seized in 1779. The Hendrick case was still unsettled when Denmark gave up all claims against the U.S. in 1830 (Sören Jacob Marius Peterson Fogdall, “History of Danish-American Diplomacy, 1776–1920” [Ph.D. diss., University of Iowa, 1922], pp. 37–42, 71, 74).


